Filed 6/15/21 Pini v. County of Trinity CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----




 FIRENZA PINI,                                                                                 C090194

                    Plaintiff and Appellant,                                       (Super. Ct. No. 18CV053)

           v.

 THE COUNTY OF TRINITY et al.,

                    Defendants and Respondents.




         This is an action by Firenza Pini against Trinity County (County), its Board of
Supervisors (Board), and individually named Supervisors, including John Fenley, to
enjoin the payment of legal fees to the County’s regular counsel for the defense of Fenley
and the County in an election contest involving the counting of votes by County
employees and to declare illegal the conduct of the County. The case was filed August 7,
2018. The fees were expended in a prior contest brought by Pini in June 2016,
challenging Fenley’s reelection to the Board. That case was reversed by this court on



                                                             1
February 28, 2017, and returned to the trial court for further proceedings on the same day.
(Pini v. Fenley (2017) 9 Cal.App.5th 67.)
       The trial court ruled in Fenley’s favor and an appeal affirming the trial court was
decided in this court coextensive with this appeal.
       The basis for the claim for legal fees in this case is that the funds for the fees in the
prior case were misappropriated by the Board in violation of two criminal statutes, Penal
Code section 424 and Government Code section 8314. It is also based upon the
assumption the case would be retried and fees again paid by the County for Fenley’s
defense.
       The trial court granted the County’s demurrer and entered a judgment of dismissal
on May 24, 2019. The notice of appeal was filed July 24, 2019. As noted, the appeal in
the prior case was decided in Fenley’s favor coextensive with this appeal.
       We shall dismiss the appeal on the ground of mootness.
                                       DISCUSSION
       The prior action was dismissed by the trial court for violation of a statute of
limitations. This court reversed the decision on February 28, 2017, on the ground the
trial court relied on the wrong statute and the case was returned to the trial court for
further proceedings.
       Moreover, on March 3, 2020, another election for the seat held by Fenley was
conducted in which Fenley did not run for reelection. Accordingly, there are no further
proceedings in the prior case to pursue, no case involving Fenley in which fees for his
defense would be expended by the County, and no remaining case that Pini has standing
to bring. (See Pen. Code, § 424; Gov. Code, § 8314, subd. (c)(1).) Accordingly, there is
nothing to enjoin and no ground upon which to consider the actions of the County in
expending the fees.




                                               2
                                  DISPOSITION
     The appeal is dismissed as moot.



                                                /s/
                                            BLEASE, Acting P. J.



We concur:



   /s/
MAURO, J.



    /s/
DUARTE, J.




                                        3